Citation Nr: 1504095	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for idiopathic peripheral myopathy, claimed as peripheral neuropathy, of the right upper extremity. 

3.  Entitlement to service connection for idiopathic peripheral myopathy, claimed as peripheral neuropathy, of the left upper extremity.

4.  Entitlement to service connection for idiopathic peripheral myopathy, claimed as peripheral neuropathy, of the right lower extremity.

5.  Entitlement to service connection for idiopathic peripheral myopathy, claimed as peripheral neuropathy, of the left lower extremity.




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2011, the RO, in pertinent part, denied service connection for depression.  The Veteran filed a notice of disagreement dated in October 2011, and the RO issued a statement of the case dated in May 2012.  The Veteran submitted a substantive appeal in May 2012.  
 
In January 2013, the Veteran provided testimony before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

In March 2014, the Board granted entitlement to service connection for tinnitus and remanded the Veteran's psychiatric claim for additional development.

With respect to the peripheral myopathy claims, the RO denied these claims, first in a November 2013 decision, and again in February 2014.  The Veteran filed disagreements with these decisions in December 2013 and April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In this case, the RO denied service connection for idiopathic peripheral myopathy, claimed as peripheral neuropathy, in November 2013 and February 2014.  The Veteran disagreed with these decisions in December 2013 and April 2014 statements.  However, as the RO has yet to issue to the Veteran a statement of the case with respect to these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In May 2014, a VA examiner opined that the Veteran demonstrated mild depressive symptoms that reflected difficulty adjusting to chronic and worsening medical conditions, especially the Veteran's autoimmune peripheral neuropathy.  

Because the determination with respect to the Veteran peripheral neuropathy claims may potentially impact his psychiatric claim, such claim is inextricably intertwined with the claimed peripheral neuropathy and should be remanded pending the disposition of these claims.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for idiopathic peripheral myopathy, claimed as peripheral neuropathy, of the upper and lower extremities.   Do not certify these issues to the Board unless the Veteran submits a timely substantive appeal.

2.  If any benefit sought in a perfected appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




